ON MOTION FOR REHEARING.
We have carefully read the plaintiff in error's motion for a rehearing and when we apply the rule that "a jury in arriving at a conclusion upon disputed issues of fact may believe a part of the testimony of a witness or witnesses, and reject another part thereof, it being their duty to ascertain the truth of the case from the opinion they entertain of all the evidence submitted for their consideration" (Sappington v. Bell,115 Ga. 856, 42 S.E. 233), and the rule that after verdict, in passing upon the motion for a new trial, that view of the evidence which is most unfavorable to the plaintiff in error must be taken, for every presumption and every inference is in favor of the verdict (Vandeviere v.State, 58 Ga. App. 18, 197 S.E. 338), to the facts in the instant case, we do not think that judge erred in overruling the motion for new trial. None of the grounds of the motion for rehearing are meritorious, and the rehearing is
Denied. Gardner, J., concurs. Broyles, C. J., dissents.